IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-41008
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DAVID MATA-DELGADO,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-00-CR-202-1
                      --------------------
                         August 6, 2001

Before JOLLY, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     David Mata-Delgado (Mata) appeals the sentence imposed by

the district court following his guilty-plea conviction to

possession of marijuana with intent to distribute.     He asserts

that the district court misapplied U.S.S.G. § 3B1.2 and refused

to give him a downward adjustment for his role in the offense by

requiring that another individual had to be prosecuted for the

guideline to apply.   This court reviews the sentencing judge’s

application of the guidelines de novo.   United States v.

Patterson, 962 F.2d 409, 416 (5th Cir. 1992).   The record does

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-41008
                                  -2-

not reveal that the district court failed to impose the guideline

based upon a mistaken belief that another individual had to be

charged, prosecuted, or convicted.    Mata has failed to show that

the district court misapplied the Sentencing Guidelines.

     Mata also contends that the district court clearly erred in

its factual finding that no other individual was involved in the

offense, in light of a statement in the presentence report

stating that Mata was recruited by another individual to

transport the marijuana across the border.    A district court’s

factual finding regarding a defendant’s role in the offense is

reviewed for clear error.    United States v. Gallegos, 868 F.2d

711, 713 (5th Cir. 1989).    Based upon the statements made at

sentencing, it is unclear whether the district court found that

no other individual was involved in an uncharged conspiracy and

that Mata acted entirely alone or whether it concluded that there

was no showing that another individual participated in the

possession-with-intent-to-distribute charge, the only charge

taken into consideration at sentencing.     See United States v.

Atanda, 60 F.3d 196, 199 (5th Cir. 1995).    Because it is not

clear whether the district court committed clear error in its

factual finding, Mata’s sentence is VACATED and the case REMANDED

for further consideration.

     VACATED AND REMANDED.